Citation Nr: 0713552	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left foot hallux 
rigidus with metatarsophalangeal degenerative joint disease, 
to include as secondary to the veteran's service-connected 
bilateral knee disabilities.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the veteran's service-
connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1963 until January 
1986.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) from a January 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

It is noted that the veteran had also perfected an appeal 
with respect to the issue of entitlement to service 
connection for elevated PSA levels, claimed as due to 
herbicide exposure.  However, in correspondence dated in 
September 2006, the veteran the veteran expressed his desire 
to withdraw that issue.  As such, it is no longer for 
consideration.  

It is additionally noted that, subsequent to certification of 
his appeal to the Board, the veteran submitted additional 
evidence.  Such evidence was accompanied by a waiver of 
Agency of Original Jurisdiction (AOJ) consideration.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed left foot hallux rigidus with 
metatarsophalangeal degenerative joint disease is causally 
related to active service or is proximately due to any 
service-connected disability.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative disc disease of 
the lumbar spine is causally related to active service or to 
any service-connected disability.
CONCLUSIONS OF LAW

1.  Left foot hallux rigidus with metatarsophalangeal 
degenerative joint disease was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
left foot hallux rigidus with metatarsophalangeal 
degenerative joint disease, and for a low back disability, 
which has been diagnosed as degenerative disc disease of the 
lumbar spine.
At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In order to prevail in a claim of entitlement to service 
connection on a direct, nonpresumptive basis, the evidence 
must show that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is noted that a June 2000 surgery report indicates a post-
operative diagnoses of left hallux rigidus and left hallux 
metacarpophalangeal degenerative joint disease.  A left 
hallux cheilectomy was performed at that time.  Regarding the 
spine, x-rays and an MRI dated in June 2006 indicate 
degenerative disc changes at L4-L5 with associated mild lower 
lumbar spondylosis.  

Based on the above, the evidence demonstrates current 
disabilities both as to the left foot and the low back.  
Therefore, the first element of a service connection claim is 
deemed satisfied here.  However, as will be discussed below, 
the remaining criteria necessary to establish service 
connection have not been met as to either disability.  

While a review of the service medical records shows 
complaints and treatment referable to the left knee, such 
records do not reflect any treatment with respect to the left 
foot.  Pes planus was noted at the veteran's enlistment 
examination in May 1963.  Other than that notation, objective 
findings regarding the feet are consistently normal.  An 
undated report of medical history notes complaints of foot 
pain.  The remaining reports of medical history show no foot 
complaints.  The service records also fail to show treatment 
or complaints for back problems.  In-service examinations all 
showed a normal spine, and the veteran repeatedly denied back 
pain in reports of medical history.  

Based on the evidence, as detailed above, the service medical 
records do not show that left foot or low back disabilities 
were incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
currently diagnosed left foot and lumbar disabilities are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
findings indicative of left hallux problems until 2000.  
Moreover, treatment for the low back is not seen until 
approximately 2003.  In both cases, the absence of 
demonstrated continuity of symptomatology leads to the 
conclusion that the documented post-service treatment is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates the 
veteran's left foot hallux rigidus with metatarsophalangeal 
degenerative joint disease or his degenerative disc disease 
of the lumbar spine to active service.  In fact, with respect 
to the lumbar disc disease, a VA examiner in August 2004 
attributed that condition to the aging process.  

For the foregoing reasons, the veteran's claims of 
entitlement to service connection for left foot and low back 
disabilities fail on a direct basis.  

In the present case, the veteran is also contending that his 
current left foot and low back disabilities are secondary to 
his service-connected bilateral knee disability.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Furthermore, additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As already discussed, the evidence of record establishes 
current left foot and low back disabilities.  Moreover, the 
record further demonstrates that the veteran is service-
connected for degenerative changes of the left and right 
knees.  However, there is no competent evidence to show that 
the left foot and back disabilities are proximately due to or 
the result of the service-connected knee disabilities, or 
that they were aggravated by such.  In fact, with respect to 
the back disability, the VA examiner in August 2004 expressly 
stated his belief that it was less likely than not that the 
veteran's current back disability was attributable to his 
service-connected degenerative arthritis of the knees.  In 
arriving at that conclusion, the VA examiner noted that the 
back problems arose only about a year and a half prior.  He 
found it likely that the lumbar disc disease was simply due 
to aging.  Thus, based on the examiner's opinion there is no 
basis for a grant of secondary service connection for the 
spine under either Wallin or Allen.  

The VA examiner's August 2004 opinion was rendered after an 
objective examination.  Moreover, it was accompanied by a 
clear rationale consistent with the evidence of record.  
Additionally, he provided an alternate explanation for the 
current back problems.  For these reasons, it is found to be 
highly probative.  Furthermore, no other competent evidence 
refutes this opinion.  Again, as to the left foot, there is 
no evidence to suggest a causal relationship to the service-
connected knee disabilities.  Indeed, at his September 2006 
hearing before the undersigned, the veteran denied that any 
competent medical professional told him that his knee 
arthritis could migrate to other joints such as his feet.  
There is also no competent evidence to show that the left 
foot problems were aggravated by the service-connected knee 
disabilities.

The veteran himself believes that his left foot and low back 
problems are secondary to his service-connected knee 
disabilities.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that currently diagnosed left foot and low back disabilities 
are causally related to active service or proximately due to 
or the result of any service-connected disability.  The 
competent evidence also fails to show aggravation of a 
nonservice connected disability by a service connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of August 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, this is harmless error because 
such notice was provided in a March 2006 communication.  In 
any event, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was furnished prior to the unfavorable AOJ 
decision that is the basis of this appeal.  As such, the 
timing requirements under Pelegrini have been satisfied.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the record.  Moreover, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a September 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the Board notes that 
the veteran has not been afforded a VA examination with 
respect to his left foot claim.  In this regard, under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, there is no showing of any left foot 
disability in service, not does the claims folder contain any 
evidence tending to suggest that a left foot disability is 
proximately due to the veteran's service-connected bilateral 
knee disabilities.  As such, an examination is not necessary 
here. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

Service connection for left foot hallux rigidus with 
metatarsophalangeal degenerative joint disease is denied.

Service connection for a low back disability, to include as 
secondary to the veteran's service-connected bilateral knee 
disabilities is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


